TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 18, 2019



                                      NO. 03-18-00768-CR


                                  Ex parte Kimberly Roming


          APPEAL FROM THE 403RD DISTRICT COURT OF TRAVIS COUNTY
                BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
       DISMISSED FOR WANT OF JURISDICTION—OPINION BY JUSTICE TRIANA



This is an appeal from the judgment of conviction entered by the district court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.